IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of
                                                     No. 81728-1-I
 PHILLIP GOODWIN,
                                                     DIVISION ONE
                      Appellant.
 .                                                   UNPUBLISHED OPINION


       APPELWICK, J. — Goodwin appeals the trial court’s denial of his CR

60(b)(11) motion to withdraw his stipulation that he meets the statutory criteria of

a sexually violent predator.     He argues the stipulation was void for lack of

consideration. We affirm.

                                       FACTS

       The State filed a petition to civilly commit Phillip Godwin as a sexually

violent predator (SVP) in 2011.       Goodwin’s severe health issues resulted in

significant delays to the proceeding. The parties reached a stipulated agreement

to civil commitment on October 11, 2018. The stipulation indicated that “[t]he

parties jointly move[d] the Court for an order accepting the Stipulation and

committing Phillip Goodwin under [chapter] 71.09 [RCW].” Paragraph 12 of the

stipulation contained a provision relating to consideration,

       As consideration for this stipulation, the State agrees that, if, after 12
       months from the date of this stipulation, (1) State believes
       Respondent is appropriate for release to a less restrictive alternative
       pursuant to RCW 71.09.092 and .096 based on the State’s expert
       evaluation; (2) Respondent has complied with the conditions
       enumerated in paragraph 13 below; and (3) Respondent has
       presented a less restrictive alternative plan that complies with the
No. 81728-1-I/2

       criteria[ ] listed in RCW 71.09.092 including chaperone(s), the State
       will not oppose the Court’s entering a finding under RCW 71.09.092
       that the minimum conditions for conditional release to a less
       restrictive alternative have been met.

       After conducting a colloquy with Goodwin on the record, the trial court

accepted the stipulation and entered an order committing Goodwin.

       At his next annual review, a Department of Social and Health Services

psychiatrist concluded that Goodwin still met the criteria for civil commitment and

recommended against a less restrictive alternative.

       Goodwin then brought a CR 60(b)(11) motion to withdraw his stipulation on

the grounds that the stipulation agreement was not supported by consideration,

was not voluntary, and that he received ineffective assistance of counsel in

entering into the agreement. The trial court denied the motion.

       Goodwin appeals.

                                  DISCUSSION

       On appeal, Goodwin argues that the stipulation he entered into lacked

consideration and that he received ineffective assistance of counsel in entering

into the stipulation because his counsel did not advise him of that fact. We review

the denial of a CR 60(b) motion for abuse of discretion. Haley v. Highland, 142

Wn.2d 135, 156, 12 P.3d 119 (2000).

       SVP proceedings are civil in nature. In re Det. of Reyes, 184 Wn.2d 340,

347, 358 P.3d 394 (2015). Under the civil rules, a stipulation is a contract between

the parties. Allstot v. Edwards, 114 Wn. App. 625, 636, 60 P.3d 601 (2002).

Contracts require consideration to be enforceable. King v. Riveland, 125 Wn.2d




                                            2
No. 81728-1-I/3


500, 505, 886 P.2d 160 (1994). Consideration is a bargained-for exchange of

promises. Labriola v. Pollard Grp., Inc., 152 Wn.2d 828, 833, 100 P.3d 791 (2004).

We generally do not inquire into the adequacy of consideration and instead utilize

the legal sufficiency test. Id. at 834. The forbearance to assert a legal right is

legally sufficient consideration to support a binding contract. Howell v. Benton, 40

Wn.2d 871, 875, 246 P.2d 823 (1952).

       The State begins the SVP process by filing a petition alleging that a person

is an SVP. RCW 71.09.030(1). Upon the filing of a petition, the judge determines

whether probable cause exists to believe that the named person is an SVP. RCW

71.09.040(1). If the judge so determines, a trial is held within 45 days to determine

if the person is an SVP. RCW 71.09.050(1). Both the State and the person have

the right to demand the trial be before a jury. RCW 71.09.050(3).

       Here, the State and Goodwin each waived their right to demand a jury trial

by entering into the stipulation. Their forbearance to assert that legal right is

adequate consideration to support a contract. Therefore, the trial court correctly

concluded that the stipulation was supported by consideration.1 Goodwin’s claim

that he received ineffective assistance of counsel because his counsel failed to

inform him of the lack of consideration fails for the same reason. The trial court




       1 Paragraph 12 of the stipulation contains additional promises from the State
“as consideration” for the stipulation. Goodwin argues these promises were
illusory and cannot serve as consideration. We need not address the issue since
the State’s forbearance of its right to demand a trial in the first instance is legally
sufficient consideration.


                                              3
No. 81728-1-I/4


did not abuse its discretion in declining Goodwin’s motion to withdraw the

stipulation.

       We affirm.




WE CONCUR:




                                       4